DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: in line 7, replace “the ring topology” with --the second ring topology--.  Same amendment was made in claims 4 and 12.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,698,780 B2 in view of Schwan et al (US 2009/0327364 A1).  Claims 1-23 of U.S. Patent No. 10,698,780 B2 disclose a method and a system for arranging nodes in a ring topology in availability domains.  Claims 1-23 of U.S. Patent No. 10,698,780 B2 do not disclose transitioning from the first ring topology corresponding to the first and second availability domains to a second ring topology corresponding to a third availability domain in addition to the first and second availability domains.  Schwan discloses transitioning from a ring of nodes having circle icon and square icon shapes for storing replica of data 203 to a ring of nodes having extra diagonal icon shape for storing replica of data 203 in addition to circle and square icon shape nodes (Figs. 3 and 4 and 52nd and 53rd paragraphs).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify claims 1-23 of U.S. Patent No. 10,698,780 B2 to include storing replica of data to other physical machines, as suggested by Schwan, to get even higher redundancy factor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwan et al (US 2009/0327364 A1).
Regarding claims 1, 9, and 15, Schwan discloses a method, comprising: 
deploying a first ring topology (Fig. 3) comprising at least a first set of nodes (Fig. 3, nodes 0, 50, 140, 211, and 223 having circle icon shape) and a second set of nodes (Fig. 3, nodes 20, 112, 179, and 240 having square icon shape) in a distributed storage system (3rd 4th and 20th paragraphs, distributed data storage network), wherein 
the first ring topology is configured to implement a first replication policy comprising at least a replication factor (37th paragraph, replica of data for which the first node is responsible is stored on so many second nodes such that the total number of second nodes where the replica is stored and each of which second nodes runs on different hardware becomes equal to a pre-defined redundancy factor),  
the first set of nodes is mapped into a first availability domain storing therein a first number of replicas of data (Fig. 3, 49th and 53rd paragraphs, nodes 0, 50, 140, 211, and 223 are mapped to circle icon shape running on a same physical machine and node 211 is having a redundancy factor of 3 for storing replica data 203), and 
the second set of nodes is mapped into a second availability domain storing therein a second number of replicas of data (Fig. 3 and 49th paragraph, nodes 20, 112, 179, and 240 are mapped to square icon shape running on another physical machine separated from the machines running of nodes 0, 50, 140, 211, and 223.  According to 37th paragraph, each node 20, 112, 179, and 240 can have a number of replicas of data in the ring topology); and
transitioning from the first ring topology corresponding to the first and second availability domains (Fig. 3, ring having circle icon and square icon shapes for storing replica of data 203) to a second 

Regarding claims 2, 10, and 16, Schwan discloses that wherein the third availability domain is identified in response to removal of a node from the distributed storage system based at least in part upon the first number of replicas, the second number of replicas, and the replication factor, wherein the node is removed from the distributed storage system based at least in part upon a detection of a failure event that affects the node (Figs. 3 and 4 and 52nd and 53rd paragraphs, node 211 quit the network because of a hardware failure, replica data 203 is stored in nodes 240 and node 87 for a redundancy factor of 3).

Allowable Subject Matter
Claims 3-8, 11-14, and 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner




/ANH VU H LY/Primary Examiner, Art Unit 2472